Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 1 of 14

IN THE UNITED STATES DISTRICT
COURT FOR THE EASTERN
DISTRICT OF PENNSYL V ANIA

James W. Moody: Vs. : THE CITY OF
PHILADELPHIA, et al. CIVIL ACTIONNo.
2:18-cv-02413

PLAINTIFEF(S)’ RESPONSE TO THIRD
MOTION TO DISMISS

One can only wonder, how..., how in the world is anyone at all
is in jail, the prisons are filled to overcrowding and yet and still

people are sent to jail every single day. The prisons are teaming=

VA

with people that have been imprisoned on the slightest hint

—<
Lad
implication, or flimsiest shreds of circumstantial evidence S

ae

Yet, before this Court stands the Factual allegations and phygjcal
proof thereof the multiple and numerous misdeeds and violations
of the Defendants, And still there is no relief, nor Justice, nor

fairness granted to the victim of these Defendants.

Will this Court allow Me access to the court? Will this court
allow Me access to Due Process? And will this court allow Me
access to the Constitution’ For if so, it has not been easily seen on
the behalf of the Plaintiff and as such the Plaintiff respectfully

avers the following that Justice may find it’s way...

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 2 of 14

MEMORANDUM IN SUPPORT OF PLAINTIFF’S
RESPONSE TO DENY DEFENDANT’S THIRD MOTION TO

DISMISS

1) Movant’s 3 Motion to Dismiss should be denied and
Movant should be cited for flagrant violation of the Federal
Rule of Civil Procedure 11(b)(1).

2) In a most unsavory manner Movant seeks once again to
mislead the Court in a most unbecoming fashion regarding
that the Court abstain from jurisdiction over Plaintiffs’ Claims
in this matter pursuant Younger v. Harris. 401 U.S. 37 (1971)

3) The PROBLEM, here however is that that case is
predicated upon the fact that the Plaintiff, was also a
Defendant that was charged with violating a statute and there
was a question of guilt or innocence to be ascertained before
the Court would hear the case.

4) Defendants and Movant know full well that Plaintiff is
blameless of any and ALL violations or Charges and that the
Younger v. Harris citing is both frivolous and reckless,
without honor or merit and utterly unbecoming of the
positions that they hold.

5) Moreover, upon reading the case one will find that there are
(3) three exceptions to the Younger abstention: ALL of which
would still apply to Plaintiff, had it been necessary, yet it is
not...

6) However, they are: 1. Where the prosecution is in bad faith
(i.e. The state knows the person to be innocent), as is the case
with Mr. Moody as the Defendants are unable to charge him
with any violations as he did not commit Any Violations - as
applied in Dombrowski v. Pfister; or 2. Where the prosecution
is part of some pattern of harassment against an individual(i.e.
Mr Moody, Plaintiff); or 3. Where the law being enforced is
utterly and irredeemably unconstitutional (e.g. if the state were
to pass a law making it a crime to wear red hats in

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 3 of 14

Philadelphia, and only and only in Philadelphia, while the rest
of the Commonwealth was free to wear whatever and
whenever they wanted to in regards to hat wear...(???)

7) Plaintiff is most assuredly totally and utterly eligible and
completely satisfies the appropriate and relevant aspects and
conditions that are prerequisite and most applicable in this
circumstance.

8) Furthermore, Younger v. Harris, 401 U.S. 37 (1971),"” was a
case in which the United States Supreme Court held that United
States federal courts were required to abstain from hearing any
civil rights tort claims brought by a person who is currently being
prosecuted for a matter arising from that claim.

9) Which certainly is not the case, as Mr. Moody was never
charged with any violations or crimes... NOTHING. As Plaintiff
broke NO LAWS, NOR Violated NO LAWS OR ORDINANCES
Federal, State, NOR Local.

10) Yet here we are as the Defendants under the color of law
have willfully, systematically and repeatedly violated Plaintiff to
the point of seeking justice under 42 U.S.C.§ 1983.

11) Moreover, The fact that the Plaintiff in that case, was a
Defendant in a matter of criminality, was the deciding factor
in regards to the case’s appeal determination, that being the
case, This Plaintiff , however is immune to a determination of
that type for the mere fact that defendants hold no charges or
violations against Plaintiff, nor are they able to meet ANY
LAWFUL standard to do so.

12) Furthermore, this Plaintiff also qualifies for All (3) three
exceptions to the Younger v. Harris ruling.

13) Further still , it is even more so ironic that the Defendants
and Movant moved this case to this Court’s jurisdiction only
to now request that it be dismissed for it not being in the State
Court.

14) Plaintiff must remind the court that this Complaint was
initially filed in the State Court by Plaintiff, and Defendants
took it upon themselves to litigate this matter in the Federal

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 4 of 14

Court and here we are.

15) It is Plaintiff’s part and desire, that here we shall stay that this
matter is not handled in the Defendants’ customary loophole
fashion. A manner in which Justice will not be served, but be
relegated to an infinite holding ceil, to be stifled, smothered,
and left for dead.

16) Therefore, Plaintiff asks that Movant’s Motion be denied,
that Justice may prevail...

17) Defendants’ have systematically without fail denied the
Plaintiff access to the court, access to due process, and access
to the U.S. Constitution for (3) three years this spring.

18) When will enough be enough ??? These actions are
egregious and defendants have made No effort to stop, nor act
in the interest of justice, nor fairness for that matter. THEY,
Must Be Stopped, for their actions spoil Us All and the
Motion Must be denied.

19) This honorable court has Jurisdiction regarding these matters
pursuant to 28 U.S.C. $1331, $1343, and§ 1367 as this action
is brought under, inter alia, the 1*,2", 4", 5h 6 13" and 14"
Amendments of the United States Constitution and 42 U.S.C.
§ 1983, to redress the deprivation of inalienable, indefeasible
Rights, Freedoms, Powers, and Privileges, as weil as
immunities guaranteed to Plaintiff, James Walker Moody.

20) Furthermore, All parties as well the lower courts, reside,
operate, and “or” exist within the physical jurisdiction of this
court as well.

21) Moreover, the Plaintiff has standing and this case presents
a clear and immediate controversy under Article II, as the
actions of the Defendants threatens immediate and
irreparable denial and abrogation of Plaintiff's
Constitutionally protected, Rights, Freedoms, Powers,
Privileges, and immunities as guaranteed by said document.

22) Therefore, Movant’s Motion that this court abstain from
exercising its jurisdiction should be denied because Federal
Constitutional issues cannot be eliminated by any state court’s

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 5 of 14

statutory construction, and abstaining would merely
“loophole” and delay an adjudication that would otherwise
protect and restore the rights of the Plaintiff.

23) The Voluminous and Unfocused Nature of the Amended
Complaint

24) Movant asserts that Plaintiff’s allegations are “largely
duplicative, conclusory, editorial, or irrelevant.”

25) “Duplicative”, yes they are, the allegations are indeed
duplicated twice as it were, do to the simple fact that the
Defendants acted in precisely the same manner in both
instances in violation of Plaintiff’s Constitutionally protected
Rights, Freedoms, and Powers, and in direct violation of Court
order, docket No. 121203785.

26) However, having seemingly “gotten away” with their earlier
violations and indiscretions, Defendants’ apparently “notched
it up” in the second and more provocative encounter with
Plaintiff.

27) “Conclusory” ???, It would seem that Movant drew
conclusions based upon prior and personal knowledge of
Defendants’ modus operandi, since Plaintiff merely stated
what occurred during each encounter and made no, nor
suggested any conclusions as this is the function of the court,
said conclusions being drawn from the substantive factual
allegations provided by the Plaintiff that have been submitted
in plausible terms.

28) “Editorial” 277, a matter of opinion one must suppose, as the
Movant, is negligent in expressing how, and or to what
degree...

29) Finally, “ or irrelevant”, this is powerful word, “or” is a
pivotal word, this (2) two letter word has the ability to change
time, temperature, places, things, texture, and here even
context.

30) Relevant “or” irrelevant, right “or” wrong, day “or” night,
etc., etc., etc... But, how, and why are these allegations
“irrelevant”??? Does the Movant know “or” doesn’t he???

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 6 of 14

31) As Movant epically fails to state how the “allegations are out
of order and unfocused” Movant, is remiss in providing
substantive facts upon which one might draw a workable “or”
reasonable basis to conclusion and provides NO evidence to
support either of these statements. None...

32) For the record, there were no exhibits attached to the
document as it were as it could not be filed as an Amended
Complaint as Movant wasted the court’s time in triviality in an
effort to deny Plaintiff access to the court.

33) Moreover the court already has the exhibits in its’ possession
as they were filed with the first complaint. Also, if there are
any items or documents that are desired by any and all parties,
they shall be furnished upon request (ASAP).

34) Plaintiff’s May 2, 2016 Stop by Police and Subsequent
LTCE Revocation

35) Movant notes that “Officer Cave... testified that the sole
reason he stopped [Plaintiff] was because he was carrying a
firearm.” Id. at 4 118.” However, Movant conveniently fails to
mention that the officer also stated that he did not suspect the
Plaintiff of a crime...

36) This would turn a Terry Stop into a Pretextual stop it would
seem, Commonwealth v. Parker 2017 pertains to officers
making unlawful stops...As was the case in this matter
concerning Plaintiff. Still in violation of the Court order,
making this and all elements of this illegal stop, unlawful.

37) Furthermore, in actuality what truly occurred was that
Officer Cave stopped Plaintiff for a utterly legal and lawful
activity, however as he was acting under the color of law and
under the unlawful mandate and policy of the Philadelphia
Police department flagrant violations of the state and Federal
Constitutions occurred at Mr. Moody’s expense. As well as
being in direct violation of Court order, docket No.
121203785.

38)  Plaintiff’s June 16, 2017 Stop by Police and Subsequent
LTCF Revocation : Movant states that,

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 7 of 14

39) “The week following the June 5, 2017 reinstatement,
Plaintiff picked up his reinstated LTCF. See 2d Am. Compl. at
§§ 87-88 (ECF No. 18). On June 16, 2017, Plaintiff was
“accosted” by police while jogging. Id. at J 88. Plaintiff
refused to identify himself *

40) 2" A matter of public record may be considered by the Court
on a motion to dismiss. See Grp. Against Smog & Pollution,
Inc. v. Shenango, Inc., 810 F.3d 116, 127 (3d Cir. 2016). To
provide a degree of brevity, the referenced filings from this
action are not attached hereto but can be provided by
undersigned counsel to the Court and Plaintiff upon request.”

41) “or comply with a request to see his LTCF. See YouTube

Video 1° at 2:30 et seq; see also Am. Compl. at $J 171,213
(ECF No. 4). One of the officers stated, “As far as I know,
your permit was revoked!” YouTube Video 1, at 2:30; also,
Am. Compl. at § 209 (ECF No. 4). Plaintiff was detained “in a
sweat box,” that he does not otherwise describe. 2d Am.
Compl. at § 97,213. The officers learned at some point that
Plaintiff’s LICE was valid. Id. at § 98. Plaintiff was ultimately
released but his firearm was seized. See id. at $§ 97, 157, 213.
Plaintiff was cited for a disorderly conduct. Code Violation
Notice, Am. Compl. at 116, Ex. H (ECF No. 4).”

42) “Plaintiff quotes various select, disjointed, and often
unattributed statements he claims the officers made during the
June 16, 2017 encounter. See 2d Am. Compl. at JJ 90-101

(ECF No. 18)4 The import of these statements is not made
entirely clear by Plaintiff, although he presumably intends
them to demonstrate some sort of malfeasance on behalf of the
officers.”

43) “On June 20, 2017, Plaintiff's LTCF was again revoked as a
result of the June 16, 2017 incident. See id. at § 175-80. The
revocation letter indicated the revocation was for good cause
and that Plaintiff failed to produce his LTCF, placing Plaintiff,
police officers, and the community in danger. See Revocation

 
44)

45)

46)

Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 8 of 14

Letter 6/20/17, Am. Compl. at 109, Ex F (ECF No. 4).
Plaintiff again complains he was provided no notice or hearing
prior to receiving the letter. 2d Am. Compl. at §§ 175-76
(ECF No. 4).”

3“Philadelphia Police Department at it again targeting James
W. Moody “you have to prove evidence,” YouTube,
(Correction, the subtitle reads: “you have to prove
innocence”, to which the officer said “Yes, you do!)
https://youtu.be/mFhQXPGkBLk (hereinafter, YouTube
Video 1). As previously stated, Plaintiff refers to the video in
the Second Amended Complaint and quotes selectively from
it. See 2d Am. Compl. at § 97 (ECF No. 18).”

4“Defendants do not agree with the characterization of most of
these statements when compared to video referenced by
Plaintiff. See id. at § 97. But in at least one instance, Plaintiff
appears to entirely misrepresent that Officer Ramirez “stated
on video” that he was under orders “to arrest [Plaintiff] on
sight.” Id. at { 90. This is entirely unsupported by video
referenced by Plaintiff. See, e.g., YouTube Video 1 at 5:40
(“I’m investigating you.”).” ( Plaintiff made no attempt to
misrepresent anything, statements made and the actions of
the primary and the responding officers were tantamount to
the official TARGETING of Plaintiff, and the “I'm
investigating you!” remark resulted from Plaintiff's
accusation of the theft of his firearm.)

“On August 3, 2017, in response to a letter from Plaintiff, the
PPD informed Plaintiff he could petition the courts for return
of the LTCEF. PPD Letter 8/3/17, Am. Compl. at 115, Ex. H
(ECF No. 4).”

47) Movant once mote fails to deliver the whole truth, and in

doing so misleads this Court... According to the recording of
this particular incident the Officers already knew who the
plaintiff was, furthermore one of the officers said that they
were told Plaintiff’s license was revoked, however, he was

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 9 of 14

unable to state who had given that false information, and the
accompanying officer did everything in his power to derail thr
conversation.

A8) It is an absolute certainty that one would be unable to accost
(TARGET) a certain particular individual, unless one knew
who that particular individual was. THIS, is an absolute
certainty.

49) Moreover, Pennsylvania is not a “Stop and Identify” state
and Plaintiff was under no legal “or” lawful obligation to do
s0..., as well as the fact that Plaintiff told the officers that he
had no LD. on him at the time, just before they locked him up.

50) Interestingly enough one of the officers asked if Plaintiff was
Mr. Moody just before they placed him handcuffed in the back
of the “Sweatbox”.

51) “Plaintiff quotes various disjointed and mostly unattributed
statements he claims the officers made during the June 16,
2017 encounter. See Am. Compl. at {{] 226-37 (ECF No. 4).
The import of these statements is not made entirely clear by
Plaintiff, although he presumably intends them to demonstrate
some sort of malfeasance on behalf of the officers. “

52) Again Movant abuses Federal Rules of Civil Procedure
11(b)(1-4), had the Movant reviewed the recordings of the
unlawful encounter in accordance with his DUTY, of due
diligence as an agent of the court, and not cherry picked
through the mountain of evidence against the Defendants: the
so called presumption would have been crystal clear “or” clear
as a bell as it were, for this evidence is undeniable and
irrefutable in its’ cause, purpose and scope in demonstration
and display of the malicious execution of the malfeasance of
the Defendants and Co-defendants.

53) This is made exceedingly clear, as the officer with Ramirez
boldly states that the case will be throw out of court anyway...

54) Furthermore, in both incidents and at both times,
Defendants were in direct and multiple violations of the Court
order, docket No. 121203785 as it pertained to their gross

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 10 of 14

malfeasance in regards to Plaintiff on their respective dates.
And in both instances, they accosted and violated Plaintiff for
engaging in completely legal and lawful activities.

55) What seems to be lost upon the Movant and this band of
Defendants is that one may not cross back and forth over the
threshold of Lawful and Unlawful.

56) Once one violates the Law, one becomes a breaker of the
Law, therefore all that proceeds thereafter is Lawlessness, in
total complete utter violation of the LAW. It would seem that
Plaintiffs seek a license and Court approval to break the LAW
at will.

57) The initial stops in both instances were unlawful, as the
officers violated Plaintiff for engaging in legal lawful
activities...

58) Plaintiff prays that the Court educate the Defendants in the
error of their ways and demand a recompense for their willful
disobedience of the LAW.

59) Allegations, or Lack Thereof, Concerning Defendants
Brad Richman and Richard Ross, Jr.

60) “Plaintiff's allegations concerning the individual Defendants
Richman and Ross are sparse. Plaintiff complains of
Richman’s conduct, as an advocate for the City, during one of
the hearings. See 2d Am. Compl. at | 135 (ECF No. 18).
During the second police encounter, one of the officers
allegedly said “gun was taken per Brad Richman,” in
reference to the paperwork, although it is unclear how or when
this direction was given. Id. at § 101.”

61) “As to Ross, Plaintiff identifies him as the Police
Commissioner and describes in conclusory fashion his
oversight of and policymaking capacity for the PPD and Gun
Permit Unit. Id. at § 6. Without specifying what actions Ross
took in the revocations, Plaintiff attributes them to him. See,
e.g., id. at {67 (“Commissioner Ross’ revocation... .”).

62) Inshort all allegations regarding the “ taking” of the
pertaining to instructions for forcible seizure, i.e. stealing of

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 11 of 14

the gun “as per Brad Richman” as verbalized by one of the
many violating officers, and regardless of a “Sparse” defense.

63) One can not be sparsely, dead, sparsely pregnant, “or”
sparsely guilty, or innocent of an action or infraction the
remarks implicitly implicate Richman as a catalysis in this
incident.

64) As indicated by one of the violating officers who
verbalized that the firearm would be taken “Per Brad
Richman” as confirmed by Lieutenant King.

65) What is quite disturbing here is that Brad Richman hold
NO lawful position of authority with the Phila. Police Dept.

66) Therefore in issuing orders to seize the property of the
Plaintiff , Defendant did in fact implicate himself in the
unlawful seizure (theft) of the firearm, as he holds NO official
nor Lawful office or title in the Police Force.

67) Ross is also at implicated in that the unlawful revocation
was invoked at his behest and under his authority, and...
confirmation, and reconfirmation, as the Plaintiff made a
personal effort to Ross to retrieve his personal property, which
was REJECTED by Ross.

68) Furthermore, As Ross has usurped the authority of the
Sheriff as in pertains to Pa. Gun Laws and the authority to
grant and revoke LTCF. He as well has implicated himself as
well as the granting and revocation power reside solely under
HIS authority. Hence, he is, was, and at all times will be
directly responsible for these violations against the Plaintiff.
Pursuant Title 18 Pa. C.S.A.8 6109

69) How Movant is able to suggest that Richman and Ross, in
ANY way are not culpable in this matter would be laughable if
not for the weight and seriousness involved in these offenses
and the flagrant disregard for the LAW. As these actions meet
the all of the elements of the Monell Claim as Richman
initiated the unlawful taking/theft of the firearm and Ross
cosigned on ALL of the actions of his agents.

70) Movant’s Argument is nonsensical and frivolous, in that

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 12 of 14

Plaintiff has conformed to all of the requirements as noted in
Rule 8(a)1-3 and the citation of Bolick v. NE Indus Servs.
Corp. reeks of desperation. As that complaint was all over the
place, and the Complaint by Plaintiff is pretty much “paint by
numbers”.

71) As were the Prescriptions of Rule 12(b)(6) all in keeping
with the Plausibility standard introduced by both Iqbal and
Twombly...

72) Furthermore, the Movant fails to state How, When, and
Where, Plaintiff deviated from these standards, Movant offers
absolutely NO evidence whatsoever, pertaining to the alleged
deficiencies and seeks to deny Plaintiff’s cause based on
groundless allegations as to the worthiness of Plaintiff’s
Complaint.

73) The SAME Complaint, submitted as Revision Response, that
immobilized Movant and Defendants for 40 days, until being
forced to respond to the Entry of Default, that this Court
denied, thus allowing the evasion of total and utter defeat.

74) Therefore, it would seem highly unlikely that the complaint
failed to meet the prerequisite requirements as dictated in the
Rules of Civil Procedure, for if it were not so, one would
assume that Council would have dispensed with the
insufficient Complaint immediately.

Movant states: C. The Court Should Dismiss Claims Against the
Philadelphia Police Department, the Gun Permit Unit, and the
Board of Licenses and Inspections Because They Are Not Legal
Persons Subject to Suit

Movant cites, 53 Pa. Stat. § 16527, Regalbuto v. City of
Philadelphia, 937 F. Supp. 374, 377 (E.D. Pa. 1995) (citing
Philadelphia v. Glim, 149 Pa. Commw. 491, 613 A.2d 613 (1992)).

75) In Regalbuto v. City of Philadelphia, the City cited 53
Purdon’s Pa.stat.Ann.§16257 as well. In Philadelphia v. Glim
won an appeal based upon the fact that the Plaintiff failed to

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 13 of 14

address the assertion that the Department was not a separate
legal entity amenable to suit.

76) Plaintiff however addresses the assertion, that the agencies
are not Legal Persons as such: The legal System of Civil Law
is intellectualized and constructed within the framework of
Roman Law.

77) In Roman Law slaves lacked Legal personhood; therefore,
‘Not Legal Persons” in the law.

78) However, a slave called Spartacus, a non legal person, took
back his freedom and waged war on his oppressors, the
Roman Empire.

79) The government that was the Roman empire, took Legal
Action against Spartacus a non legal person in order to
protect the Citizens of Roman from this Non Legal Person,
whom it deemed a threat based upon evidence and factual
allegations.

80) In the American Judicial System, slaves have also been
relegated to a legal non person status, and having been
confirmed by the Dred Scott decision this fact (sadly) can not
be refuted, nor be denied and the truth shall set us free.

8/) In this truth Plaintiff presents the case of Non Legal Person,
Nat Turner, who as Spartacus before, rose up against his
oppressors to take back his freedom and wage war upon those
that had taken it; he, whom the government deemed a threat to
its Citizens was captured and tried in a court of law on Nov. 5,
1831, where evidence and allegations were wrought against
this Non Legal Person.

82) Being found guilty this Non Legal Person was sentenced to
death and was hung, flayed, and beheaded on Nov. 11, 1831 in
Jerusalem, Virginia.

83) There are historical and legal precedents, these are but two
that the courts failed in error to take in account regarding Non
Legal Person, and the ability or the necessity of the
government to take action against said entities.

84) Especially wherein said entities have the ability to or have

 

 
Case 2:18-cv-02413-JHS Document 20 Filed 05/13/19 Page 14 of 14

acted upon the Citzenry in a negative manner or manner not
conducive to the welfare or well being of the governed.

85) Moreover, ALL government being a product of the consensus
of the people which form that society are duly obligated to
protect these people that have relegated their collective power
and authority to the maintenance and welfare of All.

86) The judicial System being an integral part of the American
dynamic of government also has an Obligation of Duty to the
protection of its Citizens.

87) Plaintiff , James Walker Moody is a Citizen as such and heir
to these protections and invoke them as such, as the Actions of
the Defendants have caused and seek to cause continual and
irreparable harm and damage.

88) Therefore, Movant’s Motion(s) should be denied.

For All of the aforementioned reasons and reasons yet to be
mentioned Plaintiff hereby humbly request that Movant’s Motion
to be denied, in the interest of Justice.

Respectfully submitted,
Pro se Plaintiff, James W. Moody
VG//F E. Vernon rd.
. Phila. Pa, 19119
—_
2153252-0295

   

kermoody@gmail.com

 
